Title: To Thomas Jefferson from George L. Gray, 17 December 1804
From: Gray, George L.
To: Jefferson, Thomas


                  
                     Sir. 
                     Alexandria Decr. 17. 1804.
                  
                  I take the liberty of submitting to your Excellency the inclosed proposals for republishing a work which I hope may be useful to the community, and of requesting the permission of placing the name of the President of the United States at the head of the list of its Patronizers in this country.
                  Hoping that there may be something in the Justification of an Illustrious man, which may deserve your attention, I take the liberty of requesting your acceptance of the Defence of General Moreau.
                  If I shall receive encouragement I shall have the honour of waiting upon you, with my proposals.—My business will detain me here—for a few days. 
                  I have the honour to be, Sir, Your most obedt. Servant.
                  
                     Geo L Gray 
                     
                  
               